Citation Nr: 0205178	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period from 
March 20, 1997 to September 7, 2000.

2.  Entitlement to an increased disability evaluation for 
PTSD, currently evaluated as 50 percent disabling since 
September 8, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to August 
1963.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from June 1998 and May 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO) which granted a 
disability evaluation of 30 percent for March 20, 1997 
through September 7, 2000 and a disability evaluation of 50 
percent from September 8, 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  From March 20, 1997 to September 7, 2000, the veteran's 
PTSD was not productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty understanding complex commands; impaired short- 
and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

3.  Since September 8, 2000, the veteran's PTSD has not been 
productive of occupational and social impairment with 
deficiencies in most areas, due to symptoms such as:  
suicidal ideation, obsessive rituals; obscure, illogical, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently; spatial 
disorientation; neglect of personal appearance and hygiene; 
and impaired impulse control.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for anxiety reaction with PTSD for the period from 
March 20, 1997 to September 7, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2001).

2.  The criteria for a disability evaluation in excess of 50 
percent for PTSD for the period since September 8, 2000 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran essentially contends that the current disability 
evaluation assigned for her PTSD does not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that her disability should be assigned a higher 
disability evaluation because she is depressed and 
experiences sleep impairment, flashbacks, and memory 
impairment.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and relevant 
treatment records have been obtained, and the veteran has 
been afforded several VA examinations.  The statement of the 
case and supplemental statement of the case provided to the 
veteran and her representative, as well as additional 
correspondence to the veteran, informed her of the pertinent 
laws and regulations and the evidence necessary to 
substantiate her claim.  As such, the Board finds that the 
duty to assist is satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (published at 57 
Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of evaluations for the 
veteran's disability.

Historically, a July 1997 rating decision granted the veteran 
service connection for PTSD and assigned a 10 percent 
disability evaluation effective March 20, 1997.  In February 
1998, the veteran filed a notice of disagreement, and the RO 
issued a statement of the case in June 1998.  At that time, 
the RO also issued a rating decision, increasing the 
veteran's disability evaluation to 30 percent disabling, 
effective March 20, 1997.  

In March 1999, the veteran filed a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), in which she expressed her 
disagreement with the 30 percent rating assigned in June 
1998.  The RO determined that the veteran's substantive 
appeal was not timely filed, see 38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b), but nonetheless construed 
the VA Form 9 as a notice of disagreement, and issued a 
statement of the case in July 1999.  The veteran perfected an 
appeal to the Board, and following a hearing before the RO 
and the issuance of a supplemental statement of the case, the 
Board remanded the veteran's claim to the RO for additional 
development in May 2000.  The RO, in August 2000, after 
completing the requested development, issued a rating 
decision continuing the veteran's 30 percent disability 
evaluation.  The veteran, in a September 2000 statement, 
disagreed, and in January 2001, the Board again remanded the 
veteran's claim for additional development.  Following 
completion of the requested development, the RO, in a May 
2001 rating decision, increased the veteran's disability 
evaluation to 50 percent disabling, effective September 8, 
2000.  As the 30 percent and 50 percent disability 
evaluations are less than the maximum available under the 
applicable diagnostic criteria, the veteran's claims for an 
increased evaluation remain on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

The pertinent medical evidence of record consists of VA 
examination reports, VA medical records, and the veteran's 
testimony at a hearing before the RO.  According to the 
veteran's first VA examination, in May 1997, the veteran 
related that two men raped her while in service in 1963.  She 
also related that she did not work because she gets Social 
Security Insurance as a widow and because her son needed her.  
She added that she was never fired from any of her previous 
jobs, and that she got along with her co-workers.   The 
veteran reported that she had received in-patient psychiatric 
treatment following her discharge, and again in 1973, 1975, 
and 1977 for depression and overdoses.  She denied any 
smoking, alcohol, or use of medications.  She complained of 
flashbacks and anger.  

Examination showed that the veteran had good judgment, 
average intelligence, intact memory, and good abstraction.  
The veteran was oriented as to person, place, and time.  
There was no evidence of paranoia or hallucinations, but 
there was evidence of anxiety.  The diagnoses were PTSD and 
generalized anxiety disorder, and a Global Assessment of 
Functioning (GAF) score of 95 was assigned.  The examiner 
noted that the veteran was not attending PTSD group therapy 
or seeing a psychiatrist.

The veteran was afforded a second VA examination in May 1998.  
According to the report, the veteran stated that she was a 
widow who lived with her six year old adopted son.  She also 
stated that she had not received outpatient treatment or 
hospitalization for her emotional problems since her last 
examination.  The veteran complained of difficulty sleeping, 
fear of getting into her car at night, and depression.  She 
reported that she did not work because she got Social 
Security and because her son had emotional problems requiring 
her care.  The veteran also reported that she did not have a 
social life beyond going to church, teaching classes on the 
Old Testament, and taking care of her son.  However, the 
veteran indicated that she had friends and that she had 
tickets to football and basketball games.  She complained 
that she was angry and upset, and that her fears have 
intensified since her husband's death.  She stated that she 
was fearful of being attacked again, and that she checked her 
car before driving it to make sure that there is no one 
inside.  She also complained that she had difficulty falling 
and staying asleep, because of fears that someone might enter 
her room.  Nevertheless, she related that she usually slept 
four to six hours a night and that she enjoyed the 
"peacefulness of the night" after her son went to sleep.  
She reported experiencing nightmares once a week, and said 
she had become more forgetful since her husband died.  The 
veteran also indicated that she had difficulty with 
concentration, such as finishing a book or classes necessary 
for becoming a foster parent.  She also stated that she could 
only read for short periods and that she must re-read the 
information in order to retain it.  The veteran further 
indicated that she got depressed, but that she did not go for 
counseling, although she felt that she had much that needed 
to be resolved.  She described her depression as a "feeling 
of emptiness[,]" which she related to the death of her 
husband, and stated that she had crying spells about twice a 
month, but without irritability.  She denied suicidal 
ideation. 

Mental status examination showed that the veteran was 
casually dressed, pleasant, and cooperative.  Her mood 
appeared to be euthymic and her affect was appropriate to her 
thought content.  Speech was spontaneous and clear, without 
monotony or pressure.  Sensorium was clear and she was 
oriented as to time, person, and place.  Concentration was 
unimpaired, and there was no evidence of delusional thinking, 
grandiosity, or euphoria.  Retention and recall, as well as 
long-term memory, were impaired, but short-term and 
intermediate memory were unimpaired.  Abstract thinking was 
also unimpaired, and judgment was intact.  The examiner noted 
that the veteran had sleep impairment, depression, long-term 
memory impairment, and excessive fearfulness, without 
systematized, obsessive, or unrealistic behavior.  The 
diagnosis was PTSD, and a GAF score of 60 to 65 was assigned.

The veteran was first shown to have been treated for her PTSD 
at the VA Medical Center in March 1999.  According to the 
treatment note, the veteran went to the clinic regarding 
information on increasing her service-connected compensation.  
She complained of anxiety and difficulty with intimacy as a 
result of being raped while in-service.  In addition, she 
indicated that she would like to try group therapy.  She was 
referred to the Women Veterans Coordinator for the issue of 
increased compensation and for treatment planning.  

An April 1999 treatment note indicates that the veteran 
reported that she was concerned about her safety and that she 
had had difficulty with intimacy since her rape in the 
military.  

A May 1999 social work note indicates that the veteran 
discussed how her sexual trauma impacted her relationship 
with her children, and that she felt that her passive 
parenting caused her daughter's psychosocial problems.  She 
indicated that she felt guilty about this.  She was assessed 
as having feelings of guilt and shame about her poor 
adjustment to her sexual trauma.

In July 1999, the veteran was seen for a general medical 
appointment.  She reported that she was under a great deal of 
stress and complained of generalized lethargy.  A history of 
depression was also noted.  The veteran reported that she had 
been widowed for four years, had a seven-year-old son, and 
was unemployed.  She also reported that she was on widow's 
Social Security.  The impression was depression and a 
psychiatric consultation was recommended.

August 1999 records indicate that the veteran had "numerous 
medical problems and emotional problems" causing sleep 
disturbance.  The records also indicate that the veteran made 
three suicide attempts, the last one in 1979.  The veteran 
reported that she had been depressed and anxious since her 
sexual trauma, and that she was unable to repress the 
distressing feelings of guilt, shame, and anger associated 
with the trauma.  She also reported that her feelings of 
anxiety and depression were increasing.  In addition, she 
related that she was widowed in 1995 and that she and her 
deceased husband had adopted her seven-year-old grandson when 
his mother was unable to care for him.  She stated that she 
lived in her own home and was active in church, but that she 
was unemployed, because she received her husband's Social 
Security and a small VA pension.  

Examination showed that she had slow to rapid speech with 
good eye contact and a range of affect from bland to bright.  
The examining provider noted that the veteran saw herself as 
dysphoric, but that she did not have any suicidal or 
homicidal ideation.  She also had fair grooming, clear and 
logical thought, and intact judgment, insight, and remote 
memory.  The diagnoses were anxiety with depressive features 
and PTSD.  A GAF score of 60 was assigned.  
 
A September 1999 treatment note indicates that the veteran 
complained of difficulty falling asleep, as well as worsening 
anxiety symptoms due to an upcoming RO hearing, because she 
feared that she would have to recall her sexual trauma.  
Mental status examination showed that the veteran was mildly 
anxious with a constricted affect.  She was well groomed and 
her speech was clear, but slow.  She denied suicidal and 
homicidal ideation, as well as auditory or visual 
hallucinations.  Her thoughts were logical and orderly as to 
content, and some insight and judgment were noted.  The 
veteran was assessed as having PTSD with persistent features 
of anxiety and depression.  

The veteran was also afforded a hearing before the RO in 
September 1999.  According to the transcript, the veteran 
testified that she was raped during service, and that she was 
released from active duty as a result of psychological 
problems resulting from the rape.  She also testified that 
she had continuous flashbacks and difficulty sleeping since 
the rape.  She stated that she had been going to a 
psychologist "almost all [her] life" and that most of this 
treatment was at the VA.  She further stated that she was 
taking an anti-depressant medication and that she had been 
going steadily for therapy, but that she felt that she was 
getting worse since her husband died.  She complained of 
nightmares, difficulty sleeping, and repeatedly checking the 
doors to make sure they were locked, but stated that her 
adopted son gave her reason to keep going.  She also 
indicated that she had low self-esteem, had a hard time 
dealing with people, especially men, and that she had no 
friends other than some people she met at church.  

A November 1999 treatment note indicates that the veteran 
reported that her anti-depressant medication was helping her 
and that she was less depressed.  She also indicated that she 
had several somatic concerns.  A mental status examination 
showed that she was alert, oriented, and mildly anxious.  
There was no tearfulness or evidence of suicidal or homicidal 
ideation.  Her speech was clear and slow, and there was no 
evidence of anhedonia.  She was assessed as having less 
depressive symptoms and continuation of the anti-depressant 
medication was recommended.  

A January 2000 VA History and Physical report indicates that 
the veteran's neuropsychiatric system was within normal 
limits.  Another January 2000 record, from a social worker, 
indicates that the veteran experienced anxiety and 
frustration over the delay of an exploratory surgery.  She 
was assessed as having increased anxiety.  

An April 2000 social work note indicates that the veteran was 
seen for supportive psychotherapy.  She reported increased 
feelings of depression due to medical problems and limited 
family support.  She also reported that she was not taking 
her anti-depressant medication and had not been evaluated for 
her depression recently.  She was assessed as having a 
depressed mood.  

May 2000 mental health treatment notes indicate that the 
veteran complained of a nearly constant state of anxiety and 
fragmented sleep since she was raped.  The veteran reported 
that she had flashbacks about two times a week.  She denied 
suicidal or homicidal ideation.  She also reported that she 
tried to commit suicide three times in the 1960s.  She 
related that her son was a major source of inspiration for 
her.  Another note indicates that the veteran reported 
experiencing additional stress due to her concerns about her 
son's mental health problems.  In addition, a follow-up note 
indicates that the veteran reported experiencing reduced 
anxiety since re-starting her anti-depressant medication. 
Examination showed that her judgment and insight were fair 
and that there was no evidence of self-destructive or morbid 
ideation.

September 2000 psychotherapy notes show that the veteran 
reported difficulty with sleep, short-term memory, and 
interpersonal relationships.  She related that she forgot 
tasks that she was working on, slept intermittently, and 
decreased her church attendance.  She also related that she 
was angry and depressed, and attributed these complaints to 
her application for an increase in her disability evaluation.  
The veteran was assessed as having an anxious and depressed 
mood.

The veteran was seen in October 2000 for medication refills.  
At that time, she reported that the medication helped with 
her depression and anxiety, and that she had no side effects 
from the medication.  She also denied suicidal and homicidal 
ideation, auditory and visual hallucinations, paranoid 
thoughts, and delusions.

In November 2000, the veteran complained of increased anxiety 
due to delays in a decision on her increased rating claim.  
Another November 2000 record states that the veteran was seen 
for medication refills.  According to the record, the veteran 
related that the medication helped with her depression and 
anxiety.  She denied suicidal and homicidal ideation, 
auditory and visual hallucinations, paranoid thoughts, and 
delusions.  Nevertheless, she complained of sleep disturbance 
and of needing to count and repeat in a ritualistic manner, 
checking the door repeatedly to determine whether it was 
locked, and obsessing about organization of her house.  The 
diagnoses were PTSD and obsessive compulsive disorder.

In December 2000, the veteran expressed concerns about the 
status of her claim for increased compensation and her 
difficulty in managing her anger regarding the rape.  She was 
assessed as experiencing angry feelings about her sexual 
trauma while in the military.  

In January 2001, the veteran expressed concerns about 
physical health problems, and was assessed as being anxious 
over health problems.  Another January 2001 note from the 
social worker shows that the veteran was tearful about 
receiving notice of a Board remand of her claim to the RO for 
additional development, and was assessed as being in 
emotional distress, which decreased as a result of 
clarification of the Board's correspondence.  A January 2001 
mental health treatment note indicates that the veteran 
discussed her sexual trauma during service and complained of 
being overwhelmed by the "never[-]ending paperwork" 
necessary for "formal recognition of that stress" because 
she "needs to describe what she went through again and 
again."  She also complained that she had complicated health 
disorders.  She reported that she took care of her nine-year-
old grandson, who she adopted when he was a baby, and that he 
was a source of inspiration to her.  She admitted that she 
did not take her medication regularly, which the examining 
provider noted "[explained] the fact [that] her depression 
[was not] improving sufficiently."  

Examination showed that she was alert, oriented, and 
cooperative, with good eye contact.  There was no evidence of 
psychomotor agitation or retardation or abnormal movements.  
Her speech was normal and the veteran was "very talkative."  
Her affect was stable and her mood was hypothymic.  There was 
no evidence of suicidal or homicidal ideation, her thought 
process was circumstantial, and there was no evidence of 
auditory or visual hallucinations or delusions.  The 
diagnoses were PTSD and obsessive compulsive disorder.  

A February 2001 treatment note indicates that the veteran had 
multiple somatic complaints, which the veteran opined were a 
result of her rape in the military.  The diagnosis was PTSD.   
Another February 2001 treatment note also indicates that the 
veteran discussed her torture and rape during the military 
and her appeal. Examination showed that she was alert, 
oriented, and cooperative, with good eye contact.  There was 
no evidence of psychomotor agitation or retardation or 
abnormal movements.  Her speech was normal, her affect was 
anxious, and her mood was congruent.  There was no evidence 
of suicidal or homicidal ideation, her thought process was 
circumstantial, and there was no evidence of auditory or 
visual hallucinations or delusions.  The diagnoses were PTSD 
and obsessive compulsive disorder.  

In March 2001, the veteran complained that she continued to 
experience excessive anxiety and worry about everyday life.  
The assessment was prolonged PTSD.  Another March 2001 
record, from general medicine, indicates that the veteran had 
been diagnosed with PTSD and depression.

An April 2001 treatment note indicates that the veteran was 
seen for follow-up.  She reported that she was staying at 
home with her son most of the time and was not going to 
church or visiting with anybody.  She complained of 
intermittent difficulty sleeping and recurrent nightmares.  
She also reported somatic complaints.  The examining provider 
noted that the veteran admitted that she was not taking her 
medication regularly, causing a lack of improvement in her 
depression.  Examination showed that the veteran was alert, 
oriented, and cooperative, with good eye contact.  There was 
no evidence of psychomotor agitation or retardation.  Her 
speech was normal, her affect was anxious, and her mood was 
congruent.  There was no evidence of suicidal or homicidal 
ideation, hallucinations, or delusions.  Her thought process 
was circumstantial.  The diagnoses were PTSD, obsessive 
compulsive disorder, and depression, not otherwise specified.  
Another April 2001 record shows that the veteran complained 
about anger and frustration with herself and others, as well 
as a fear of intimacy.  She also related that she had 
flashbacks and dreams about the rape.  The assessment was 
PTSD related to military sexual trauma.

The veteran was most recently afforded a VA examination in 
April 2001.  According to the report, the veteran was last 
hospitalized two years previously, for lung surgery, and the 
veteran's last job was as a temporary census worker.  The 
veteran reported that she could not hold a job because she 
"cannot get along with people and 'they don't seem to like 
me."  She also indicated that she is unable to find a job 
due to her PTSD medications and symptoms.  The veteran 
complained of anxiety, nervousness, depression, anger and 
hostility at the military for the assault, and fearfulness.  
She also complained of feelings of panic, suspiciousness of 
others, and fears that she was being followed.  She reported 
that she had difficulty sleeping and a lack of interest or 
pleasure in her life.  She also reported having problems with 
attention, concentration, and short-term memory.  

Examination showed that the veteran was alert and oriented, 
anxious, and cooperative.  She was casually dressed, neatly 
groomed, and able to maintain personal hygiene.  Her thought 
process was logical and sequential, her cognitive functions 
were intact, her judgment was good, and her insight was fair.  
There was no evidence of hallucinations, but the examiner 
opined that the veteran's feelings of suspiciousness and 
fears of being followed were suggestive of delusions.  There 
was no evidence of suicidal or homicidal ideation.  The 
veteran's long-term memory was intact, but she expressed 
difficulty with her short-term memory and with concentration.  
There was no evidence of obsessive or ritualistic behavior, 
the rate and flow of the veteran's speech was normal, and her 
impulse control was unimpaired.  The veteran's mood was 
dysthymic, with a controlled and constricted affect and a 
high level of anxiety.  There was no evidence of panic 
attacks, despite the veteran's feelings of fear and panic.  
There was also no evidence of self-destructive or morbid 
ideation.  The examiner noted that the veteran's psychiatric 
symptoms were frequent, chronic, and severe, without 
remission, and that they included flashbacks, exaggerated 
startle response, detachment from others, and a lack of 
intimacy.  The examiner also noted that the veteran became 
calmer as the examination progressed.  The diagnosis was PTSD 
and a GAF score of 40 was assigned.  

In addition, the veteran has submitted several statements in 
connection with her claim for an increased disability 
evaluation.  In these statements, the veteran recounts the 
circumstances of her rape in-service and her initial, post-
service psychiatric treatment.  The veteran also relates that 
she had years of mental anguish and a bad marriage as a 
result of her rape.

The veteran's PTSD is currently rated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 30 percent disability 
evaluation is assigned under this Diagnostic Code for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The next higher 
rating of 50 percent is assigned under this Code for 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  For the next higher 70 
percent evaluation to be warranted, there must be 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

II.  Increased disability evaluation from March 20, 1997 to 
September 7, 2000

As previously discussed, the veteran claims that she is 
entitled to an increased disability evaluation for the period 
from March 20, 1997 to September 7, 1997. 

The RO evaluated the veteran's PTSD as being 30 percent 
disabling from March 20, 1997 to September 7, 1998 pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.  In reviewing the 
rating criteria in relation to the veteran's PTSD 
symptomatology for that time period, the Board finds that the 
veteran's disability was most consistent with the 30 percent 
disability evaluation and that an increased disability 
evaluation is not warranted.  In this regard, the objective 
clinical evidence of record does not show that the veteran 
had mood or motivational disturbances, impaired abstract 
thinking, panic attacks, difficulty understanding complex 
commands, difficulty maintaining relationships, or 
circumstantial, circumlocutory, or stereotyped speech.  The 
veteran's May 1998 VA examination and the veteran's treatment 
records indicate that the veteran had good judgment and 
insight, was cooperative and talkative, was well groomed, and 
maintained good eye contact, despite anxiety.  In addition, 
there was no evidence of hallucinations or suicidal or 
homicidal ideation.  Furthermore, the veteran's speech was 
normal, spontaneous, and non-pressured.  Similarly, the 
veteran reported that she socialized with people at her 
church, owned her home, and participated in activities with 
her son.  It is also noteworthy that the veteran did not 
require any psychiatric treatment until March 1999, and that 
the veteran only began to seek treatment as a result of her 
claim for an increased disability evaluation.  And, while the 
veteran experienced hypervigilance, she did not show any 
evidence of systemic, ritualistic behavior.  Moreover, the 
veteran's GAF score was 60, which is indicative of moderate 
difficulty in social and occupational functioning, according 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  Further, while the veteran had 
memory impairment, the evidence was inconsistent as to 
whether she had long-term or short-term memory impairment.  
Likewise, the Board acknowledges that the veteran experiences 
sleep impairment.  However, the veteran's sleep impairment 
and memory impairment were contemplated by the 30 percent 
disability evaluation in effect from March 20, 1997 to 
September 7, 2000, which refers to chronic sleep impairment 
and mild memory problems.

In summary, the clinical evidence of record clearly 
demonstrates that the veteran did not experience 
symptomatology consistent with a 50 percent disability 
evaluation during the time frame in question.  Despite 
evidence of hypervigilance, anxiety, and depression, it is 
clear that the veteran's episodes of psychiatric 
symptomatology are insufficient to warrant an increased 
disability evaluation.  As such, the veteran's symptomatology 
most closely fits within the criteria for the assigned 30 
percent disability evaluation.  

In reaching this decision, the Board also considered whether 
the veteran might be entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that her anxiety disorder with PTSD, standing alone, resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of normal rating schedule 
standards.  Rather, it appears that she does not work because 
she wanted to devote herself to raising her son and because 
she receives Social Security as a widow.  Nonetheless, the 
veteran's work teaching indicates that her level of 
occupational impairment did not interfere with her employment 
beyond that which is contemplated by the 30 percent 
disability rating.  The Board also acknowledges that the 
veteran has been hospitalized, but notes that her last 
reported psychiatric hospitalization was in the 1970s.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a disability 
evaluation in excess of 30 percent for PTSD for the period 
from March 20, 1997 to September 7, 2000.
 
III.  Increased disability evaluation from September 8, 2000

The veteran also claims that she is entitled to an increased 
disability evaluation for the period beginning September 8, 
2000.

As discussed earlier, the veteran's PTSD is currently rated 
as 50 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Upon reviewing the rating criteria in 
relation to the veteran's PTSD, the Board finds that the 
veteran's disability picture since September 2000 is most 
consistent with the currently assigned 50 percent disability 
evaluation and that an increased disability evaluation is not 
warranted.  In this regard, the objective clinical evidence 
of record does not show that the veteran experiences 
occupational impairment, obsessive rituals which interfere 
with daily activities, incoherent speech, near-continuous 
panic or depression, impaired impulse control, spatial 
disorientation, or an inability to function independently.  
The veteran's most recent VA examination showed that the 
veteran had good judgment and personal hygiene.  Likewise, 
there was no evidence of hallucinations, impaired thought 
processes, panic attacks, or hopelessness.  In addition, the 
veteran's treatment records demonstrate that the veteran 
interacts appropriately, maintains good eye contact, and does 
not show any evidence of psychomotor agitation.  Most 
significantly, the Board notes that the veteran lives 
independently, is raising her adopted son as a single parent, 
and participates in day-to-day activities, despite her 
anxiety.  And, while treatment records indicate that the 
veteran is depressed, it appears that the veteran's increased 
depression is due to her noncompliance with her medication 
regimen.  In this regard, the Board observes that treatment 
notes show that she reported that her medication relieved her 
anxiety and depression, but that her symptoms worsened when 
she did not comply with her medication regimen. Furthermore, 
the Board notes that the veteran attributed her anger and 
depression to her application for an increased disability 
evaluation, and her unrelated physical health problems.  
Moreover, the veteran's depressed mood, constricted affect, 
anxiety, and hypervigilance are contemplated by the veteran's 
current 50 percent disability evaluation.  The Board 
acknowledges that the veteran has been diagnosed with 
obsessive compulsive disorder.  However, the April 2001 VA 
examiner found that the veteran did not have impaired impulse 
control.  Nevertheless, the veteran's obsessive compulsive 
disorder, standing alone, is insufficient to warrant an 
increased evaluation when most of the criteria contemplated 
for a 70 percent disability evaluation or higher are not 
present.  As such, the veteran's symptomatology most closely 
fits within the criteria for the currently assigned 50 
percent disability evaluation.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 50 percent for the period 
beginning September 8, 2000, the Board also considered 
whether the veteran might be entitled to an increased 
disability evaluation on an extra-schedular basis.  However, 
the Board concludes that the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that her anxiety disorder with PTSD, standing alone, resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of normal rating schedule 
standards.  While the Board acknowledges that, at the April 
2001 VA examination, the veteran reported that she could not 
work due to her PTSD symptoms and medications, there is 
simply no medical evidence that the veteran is unemployed as 
a direct result of her PTSD.  In fact, the Board observes 
that until recently, the veteran had asserted that she did 
not want to work because she was raising her son and 
collecting Social Security as a widow.  Further, the medical 
evidence shows that the veteran has a host of physical health 
problems unrelated to her PTSD.  Accordingly, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to an increased 
rating for PTSD, for the period beginning on September 8, 
2000, on either a schedular or an extra-schedular basis.


ORDER

An evaluation in excess of 30 percent for PTSD for the period 
from March 20, 1997 to September 7, 1997 and an evaluation in 
excess of 50 percent for PTSD for the period since September 
8, 2000 are denied.



		
	WARREN W. RICE, JR.
	 Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

